FILED
                            NOT FOR PUBLICATION                            DEC 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50423

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00730-ODW

  v.
                                                 MEMORANDUM*
RAPHAEL CARRASCO, a.k.a. Rafael
Carrasco,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Raphael Carrasco appeals from the district court’s judgment and challenges

the 135-month sentence imposed following his guilty-plea conviction for

conspiracy to distribute methamphetamine, in violation of 21 U.S.C. § 846.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Carrasco’s counsel has filed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a brief stating that there are no grounds for relief and has moved to withdraw as

counsel of record. We have provided Carrasco the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal; therefore,

we affirm the sentence. The record reflects that Carrasco pleaded guilty only to

conspiracy to distribute methamphetamine, in violation of 21 U.S.C. § 846.

Accordingly, we remand the case to the district court with instructions that it delete

from the judgment the reference to heroin.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED; REMANDED for correction of the judgment.




                                          2                                    13-50423